Berry, J.
(dissenting). The indictment being tried to the jury in this case was returned in connection with a single robbery of the Brighton Star Market. However, the transcript of the trial evidence reads as if not one, but four, robbery offenses were on *539trial. The other three robbery offenses were the subject of separate indictments. See Commonwealth v. Delong, ante 122, 123 & n.l (2003) (Delong I).1 Notwithstanding that, the evidence concerning the other three robbery offenses held center stage for 244 of the 443 pages of the transcript for the Commonwealth’s case-in-chief, consumed fifty percent of the time for introduction of the prosecution’s direct case, and predominated in the exhibits admitted — of the forty-five exhibits admitted, thirty-one were from the other robbery offenses.
As the majority opinion states, “[t]he defendant’s defense was misidentification.” Ante at 533. However, if the prospect of a misidentification defense as to the Brighton robbery had any chance of creating a reasonable doubt, that chance was snuffed in an unfair manner by the overwhelmingly and disproportionately prejudicial way in which the other bad act evidence was introduced from the trilogy of separately charged robbery offenses at stores in the Aubumdale, Chestnut Hill, and Newton-ville sections of Newton. “[T]he defendant’s chances of obtaining a favorable jury verdict were not glowing but neither were they hopeless.” Commonwealth v. Adams, 374 Mass. 722, 729 (1978). Accordingly, I dissent.
The disproportionate manner in which this other robbery evidence would be introduced was heralded in a prosecutorial prediction, just before trial began, that the evidence concerning the to-be-tried Brighton robbery would be the lesser part of the Commonwealth’s case. The prosecutor stated:
“I would think four days [for trial]. Some of that is, obviously, depending on the Court’s ruling on the prior bad acts motion, because there were a series of three other robberies which the defendant committed. Essentially, it would be a mini trial on those three. My case [the Brighton robbery] would be the smallest part of the case, and *540then there would be those other witnesses on the prior bad acts.” (Emphasis added.)
Notwithstanding this proffered prospect of mini-trials on the separately charged offenses, the judge ruled that the evidence of the three other robbery offenses would be admitted “on the issue of identification.” But so much evidence from the other robberies was introduced in the Brighton case — too much evidence I would say — that, from all that appears in the record, it was as if the identification of the defendant in the Aubumdale, Chestnut Hill, and Newtonville Star Market robbery offenses were also issues to be determined by the jury in deciding whether the defendant committed the Brighton robbery. That the other bad act evidence was introduced in such a manner that the Brighton jury was, in effect, called upon to assess the identification of the defendant as the actor in the other robbery offenses is a strange evidentiary construct, given that this other robbery evidence was admitted in the first place for the limited purpose of aiding the jury’s determination whether the defendant was the perpetrator of the Brighton robbery.
Even accepting, as I do, that identification is a valid predicate for the probative element of the admission of other bad acts,2 in this case, fundamental unfairness resulted because the ruling on admissibility omitted the required second stage of judicial analysis that should precede the admission of this kind of evidence — that is, judicial weighing of whether the danger of unfair prejudice substantially outweighs probative value.3 Thus, *541notwithstanding that the Commonwealth’s proffer was like a red flag, signaling that if the other bad act evidence were to be admitted in the fashion the Commonwealth predicted, a high risk of unfair prejudice would be posed, the trial court did not conduct a second stage balancing analysis of probativeness versus prejudice. Such balancing, if undertaken, should have led to the crafting of limitations on the proposed evidence. Free of any such limitations, the Commonwealth had an open field upon which it introduced an ultimately distorted prosecutorial case tilted to the other three separately charged robbery events. The “exceptions [for the admission of other bad act evidence] are not without limitation. The inherent danger in improperly admitting evidence of a defendant’s prior bad acts is that it diverts the attention of the jury from the [crime] immediately before it; and, by showing the defendant to have been a knave on other occasions, creates a prejudice which may cause injustice to be done him.” Commonwealth v. Baker, 440 Mass. 519, 530 (2003) (citations and quotations omitted).
In this vein, based on my review of the trial record, I believe that the boundaries of the other bad act doctrine as providing relevant evidence of identification were exceeded. Given the number of in-court identifications of the defendant, as well as out-of-court identifications based on photographic spreads and other identification procedures involving witnesses to the Aubumdale, Chestnut Hill, and Newtonville Star Market robbery offenses, the defense in the Brighton case was confronted with extrajudicial and extra-indictment-on-trial identification procedures that were not tested, or testable, in pretrial proceedings in the Brighton case. This, in turn, led to unusual and troubling trial sequences, in which, for example, defense counsel advancing a misidentification theory of defense in the Brighton trial was called upon to challenge on cross-examination whether a witness to the Chestnut Hill robbery actually made a positive identification in an out-of-court identification procedure when viewing a photographic spread and whether, in the trial underlying Delong I, the same Chestnut Hill robbery witness had mistakenly identified a juror as the robber.4
*542Furthermore, the unfairly prejudicial effect was enhanced because the prosecution introduced evidence of the other robbery offenses and extrajudicial identifications in duplicate, sometimes triplicate, effect. The saturation effect of the repetition in these “mini-trials” of the other robberies was unrelenting. The first foray came with the opening testimony of Detective Nils Anderson, who had worked on discrete parts of the three Newton-based robbery investigations and who played a main role in the arrest of the defendant following the Newtonville Star Market attempted robbery. Anderson’s testimony included fulsome (second-hand) details of what had transpired inside the three Newton-based Star Markets as the respective robberies and attempted robbery unfolded. This was based on Anderson giving a scene-by-scene description of what was depicted in the exhibit videos and still pictures, which he repeatedly referred to in connection with armed robberies in the other three places. (This, despite the fact that the defendant had not been tried or convicted for armed robbery in the trial underlying Delong I, see note 1, supra.) To this nonfoundational evidence was added Anderson’s recounting of out-of-court statements that certain Star Market employees had given to the police, as well as references to the out-of-court identification procedures conducted in the other cases. (Under what possible theory certain of the non-percipient and hearsay evidence contained in large portions of Anderson’s testimony came in remains unclear. When challenged, the prosecutor at times enigmatically offered it as relevant to Anderson’s state of mind.)
Following Anderson’s comprehensive narrative as the first witness in the “mini-trial” order of proof, the factual background he had testified to (but not witnessed inside the Star Markets) arrived in triplicate from three witnesses who had been present inside the supermarkets. The witness from the Chestnut Hill *543Star Market, Barbara Sarnie, repeated the entire background of the robbery along the lines Anderson had already drawn. Turning to identification, Sarnie was shown the same photographic array that had been shown to a Brighton witness and previously introduced (exhibit six). Then, Sarnie’s testimony concerning her out-of-court identification of a photograph in a spread (at one point, she referred to two different photographic numbers in the spread) was ultimately used to suggest that Sarnie had identified the defendant’s photograph (number three) in that same array, as had certain Brighton witnesses. The way this out-of-court identification procedure in a separately charged case was referenced at trial, it seems to me, improperly suggested corroboration and validation by another witness in a different case (the Chestnut Hill robbery) for the out-of-court identification of the defendant’s picture in this photographic spread by a Brighton witness.
Similarly, the identification evidence from the Aubumdale robbery was admitted in an overly prejudicial manner. The witness Philip Ferrante made an in-court identification of the defendant as the perpetrator of the Aubumdale robbery. In addition, Ferrante testified that he had also identified the defendant in a prior proceeding.
The identification evidence from the Newtonville attempted robbery was clearer and more direct, which made sense since, after all, the defendant had been arrested at this site. However, by this point, the damage had been done. Hence, determinations of the degree to which the Newtonville evidence added to the prejudice already steeped in the record, and whether the evidence of the Newtonville attempted robbery, the identification of the defendant upon arrest, and the attendant car search would not have crossed the undue prejudice line if presented singularly rather than as one part of a very long trilogy, are issues that need not be unraveled. I would only note that in the trial underlying Delong I, evidence of the Newtonville attempted robbery alone was admitted, evidence of the Brighton robbery was excluded, and the convictions were affirmed. See note 4, supra.
As previously noted, in all three instances, the record was further supplemented by admission as exhibits of the supermarket robbery videos, still shots, and photographic spreads from *544the Auburndale, Chestnut Hill, and Newtonville robbery offenses. Using these exhibits, Anderson published to the jury what were described as his compiled “comparisons” (taken from these photographic exhibits, it appears — the record is not entirely clear) to show the jury potential similarities for them to consider in determining whether the defendant was the identified committer of the three separately charged offenses and the Brighton robbery.
Given the problematic way in which the other bad act identification procedures and photographic spreads were introduced in the trial record, and the disproportionality of the evidence relating to these other crimes, the judge’s generic and abbreviated instruction to the jury that they were to consider the evidence of the robberies at the Chestnut Hill and Auburndale Star Markets “solely on the limited issue of identification” did not cure the prejudicial and unfair effect.5
*545“It is reasonable for us to be confident that in most cases limiting instructions accomplish their intended purpose. Nevertheless, in cases like the instant one, where the evidence subject to limitations has an extremely high potential for unfair prejudice, we have a duty to be skeptical as to the effectiveness of limiting instructions. They have been characterized by Judge Learned Hand as ‘the recommendation to the jury of a mental gymnastic which is beyond, not only their power, but anybody’s else.’ Nash v. United States, 54 F.2d 1006, 1007 (2d Cir. 1932). ‘The naive assumption that prejudicial effects can be overcome by instructions to the jury ... all practicing lawyers know to be unmitigated fiction.’ Krulewitch v. United States, 336 U.S. 440, 453 (1949) (Jackson, J., concurring).”
Commonwealth v. DiMarzo, 364 Mass. 669, 681 (1974) (Hennessey, J., concurring).
When the Commonwealth rested, the mini-trials of the Newton-based robberies and attempted robbery held predominance, and as the prosecutor had predicted, the actual case on trial was “the smallest part of the case.” The overshadowing of the other bad act evidence, which was taken to the extreme, leaves me unable to say that the mass of evidence adduced concerning the other robberies and the in-court and out-of-court identifications by witnesses to these other robberies did not give rise to prejudicial error, and “did not influence the jury, or had but very slight effect. . . [and] that the judgment was not substantially swayed by the error.” Commonwealth v. Flebotte, 417 Mass. 348, 353 (1994), quoting from Commonwealth v. Peruzzi, 15 Mass. App. Ct. 437, 445 (1983). Rather, from my review of the trial record, I believe “it is impossible to conclude that substantial rights were not affected.” Ibid6 Therefore, I dissent.

 The separate indictments were returned in Middlesex County for the Newton-based robbery offenses, i.e., the Aubumdale and Chestnut Hill Star Market robberies and the Newtonville Star Market attempted robbery. The Newtonville case was severed. The other two robberies were tried before this Brighton case was tried. Convictions for unarmed robbery in the Aubumdale and Chestnut Hill cases were affirmed by this court. See Commonwealth v. Delong, ante 122, 137 (2003) (Delong I). See further discussion, infra.


 The formulation of this evidentiary doctrine is that other prior and subsequent bad acts of a defendant may be introduced “to show a common scheme, pattern of operation, absence of accident or mistake, identity, intent, or motive.” Commonwealth v. Helfant, 398 Mass. 214, 224 (1986). See Commonwealth v. Cardarelli, 433 Mass. 427, 434 (2001).


 There are “two stages of evidentiary analysis to be constructed and considered prior to the admission of prior bad act evidence.” Commonwealth v. White, ante 193, 197-198 (2003). The judge must initially determine “as a preliminary matter, that the prior bad act evidence pertains to the defendant’s knowledge, intent, motive, method, identity, or some other relevant issue at the trial .... [Second, and in addition,] the judge. . . also must consider whether the probative value of the evidence is outweighed by its prejudicial effect. (Citations omitted.)” (Emphasis added.) Id. at 198, quoting from Commonwealth v. Leonard, 428 Mass. 782, 786 (1999). Accord United States v. Sebaggala, 256 F.3d 59, 67 (1st Cir. 2001) (“A two-pronged framework . . . governs the admissibility of ‘bad act’ evidence”).


 In the trial of the robberies at the Aubumdale and Chestnut Hill Star Markets, the trial judge denied the Commonwealth’s motion to admit evidence *542of the Brighton robbery. Although the attempted robbery at Newtonville (where the defendant was arrested and his car searched) had been severed from the other two indictments, the judge there admitted this evidence concerning the Newtonville event as subsequent bad act evidence. This court affirmed that determination in Delong /, supra at 130-131, noting that, notwithstanding the severance, the evidence was relevant. However, the admission of the Newtonville evidence in that trial, it appears, was not introduced in the manner at issue here and, of course, was limited to one other Newton-based bad act, not mini-trials on three separately charged bad acts.


 There were flaws in the instruction. First, and perhaps most importantly, the instruction did not charge that the jury could not consider the defendant’s commission of the other robberies as proof that the defendant had committed the Brighton robbery. Furthermore, the instruction omitted the Newtonville evidence, referring to only the Chestnut Hill and Auburndale robberies. There was also an inconsistency in setting forth the litany of all potential purposes for the admission of other bad act evidence, given that the evidence was to be limited to identification alone. Finally, there was an internal inconsistency in the phraseology of the instruction, which states initially in the negative, and, then, in the positive, that the other bad acts were substantive evidence that the defendant had committed the other robberies.
“You’ve also heard evidence of robberies of the Star Market at Chestnut Hull [ric] and Auburndale. Let me explain to you that the defendant is not charged with those robberies. As I said, you’ve heard mention of those other robberies, and you are not — you may not take that as substantive proof that the [defendant] committed those other robberies, nor may you consider it as proof that the defendant has a criminal personality or bad character, but you may consider it solely on the limited issue of identification. You may not consider this evidence for any other purpose. Specifically, you may use it to conclude that the defendant committed the other robberies. This type of evidence is not admissible to demonstrate the defendant’s bad character or propensity to commit the crimes charged. But if not too remote in time, it may be admissible to show motive, opportunity, state of mind, preparation, plan or scheme, pattern of conduct, relationship between a defendant and a victim, knowledge, identification, or absence of mistake or accident.”


 Defense counsel had opposed the introduction of the other robbery evidence in the hearing on the Commonwealth’s motion in limine and preserved objection to its admission. Hence, the prejudicial error standard applies.